[Cite as State v. Thomas, 2022-Ohio-2682.]


                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                Plaintiff-Appellee,                :
                                                            No. 111116
                v.                                 :

ANTOINE L. THOMAS,                                 :

                Defendant-Appellant.               :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: August 4, 2022


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-21-659700-A


                                             Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Alicia Harrison, Assistant Prosecuting
                Attorney, for appellee.

                Cullen Sweeney, Cuyahoga County Public Defender, and
                Michael V. Wilhelm, Assistant Public Defender, for
                appellant.

MARY J. BOYLE, J.:

                  Defendant-appellant, Antoine Thomas (“Thomas”), appeals the trial

court’s imposition of drug testing as a condition of his community-control sanction.

For the reasons set forth below, we affirm the trial court’s judgment.
                  On May 25, 2021, Thomas was bound over from the Cleveland

Municipal Court and charged in a four-count indictment. Count 1 charged him with

aggravated robbery in violation of R.C. 2911.01(A)(1), a first-degree felony. Count 2

charged him with robbery in violation of R.C. 2911.02(A)(2), a second-degree felony.

Count 3 charged him with felonious assault in violation of R.C. 2903.11(A)(2), and

Count 4 charged him with felonious assault in violation of R.C. 2903.11(A)(1), both

second-degree felonies. All four counts carried both one- and three-year firearm

specifications.

                  On June 22, 2021, Thomas pled not guilty and was released on bond

with court-supervised release, placed on electronically monitored home detention,

and ordered to have no contact with the victim. A month later, the trial court issued

a journal entry permitting Thomas to obtain a medical marijuana card and granted

his request to modify the conditions of his bond from electronically monitored home

detention to inclusion-and-exclusion monitoring so that he could start working at a

new job. On September 1, 2021, the trial court completely removed electronic

monitoring as a condition of Thomas’s bond.

                  On October 21, 2021, Thomas withdrew his not guilty plea and

entered a guilty plea to robbery as charged in Count 2 and attempted felonious

assault as amended in Count 3. The remaining counts and the firearm specifications

in all counts were nolled. Thomas was referred for a presentence investigation

report.
              The matter proceeded to sentencing on November 16, 2021. At the

sentencing hearing, the trial court reviewed the presentence investigation report

and invited comment from the assistant prosecutor. The assistant prosecutor

recounted the incident as follows:

      As this Court is aware, this incident occurred back in October 0f 2020.
      That evening, the victim in this case * * * was in – on Lorain Avenue in
      Cleveland near West 105th Street where he was approached by the
      female co-Defendant in this case, Ms. Odio, and brought up into an
      apartment complex.

      At some point throughout their evening Ms. Odio approached Mr.
      Thomas, and the 2 other co-Defendants in this case, indicating she
      would prefer to rob this victim instead of pursue anything sort of
      sexually. At that time, multiple men came into the room with a firearm.

      It is the State’s understanding that that firearm came from Mr.
      Thomas, that he is known to have a firearm on his person, and
      eventually then the victim was then pistol whipped multiple times by
      multiple men in that room. He was threatened. Mr. Thomas had told
      him, or an individual in the room had told him, that they would shoot
      him in the leg.

      ***

      The victim in this case has a disability, so in response to a threat to
      shoot him in the leg, he indicated that would be a favor to him, that that
      is something that was not threatening to him, which upset the men in
      the room. They then pistol whipped him, demanded his belongings, his
      cell phone, credits cards, wallet at the time, and eventually the victim
      was able to get out of the room and get out of there and report it to the
      police.

              The victim then addressed the court, stating

      This guy is a scumbag, Your Honor. Pardon my language. He didn’t
      have to rob me, didn’t have to pistol whip me. Because I didn’t want to
      buy their drugs or their prostitute, they were going to take my money
      one way or the other.
      I am physically handicapped. I have a full-time job. I don’t know
      what’s wrong with this gentleman that he can’t be more useful in society
      [than] in selling drugs and a prostitute, to pull out a gun, put it to my
      face and tell me he is going to kill me, which I wouldn’t do. Quit and
      give up? Our society is better without people like this. Our city is safer
      with this gentleman off the street, Your Honor.

              Counsel for Thomas addressed the court and indicated that Thomas

did not contest the factual basis that had been related to the court, acknowledged

what he did was wrong, has maintained a job during the pendency of the

proceedings, and wished to stay in the community to care for his three children.

Thomas addressed the court to say he was sorry the incident happened. The trial

court then addressed Thomas.        The court noted that Thomas’s presentence

investigation report included 30 prior offenses. The court also acknowledged that

the victim was engaged in prostitution before Thomas and his co-defendants

assaulted and robbed him. The trial court sentenced Thomas to 8 years on Count 2

and a concurrent 36 months on Count 3. The court then stated that

      The sentence is suspended. You are placed on probation, but listen
      carefully to what I am saying to you. You’re going to be on probation
      for 4 years. You are going to be under house arrest for a year. You’re
      going to be at work or at home. You’re going to report every 2 weeks
      and you’re going to drop urine. It’s not going to be positive for
      anything. You’re not smoking medical marijuana and you’re not
      drinking and not using drugs.

The trial court also ordered Thomas to pay, jointly and severally with his co-

defendants, $500 in restitution to the victim in monthly installments of $100.

              In its sentencing entry, the trial court stated that

      [T]he defendant is sentenced to 4 year(s) of community control /
      probation on each count, under supervision of the adult probation
      department with the following conditions: Defendant to abide by the
      rules and regulations of the probation department. Defendant ordered
      to submit to regular drug testing, obtain / maintain verifiable
      employment, [and] provide proof of employment to the probation
      department.

              It is from this judgment that Thomas now appeals, raising a single

assignment of error for review:

      Assignment of Error One: The sentencing court abused its
      discretion by requiring that the appellant submit to regular drug testing
      where that condition bears no relationship to the crime for which he
      was convicted.

              In his sole assignment of error, Thomas argues that the trial court

erred by imposing drug testing as a condition of his community-control sanction

because he was not convicted of a drug-related offense and drugs were not

implicated in the crimes of which he was convicted, namely, robbery and attempted

felonious assault. Thomas also argues that the trial court’s oral pronouncement of

the sentence at the sentencing hearing differs from the sentencing entry and,

therefore, he is not subject to conditions that were not reiterated in the sentencing

entry. The state argues that when the victim addressed the court at the sentencing

hearing, he stated that he was robbed and assaulted after he refused to buy drugs

and a prostitute from Thomas and his co-defendants. The state also argues that the

presentence investigation report reviewed by the trial court reveals that Thomas has

a history of drug-possession offenses.

              R.C. 2929.15(A)(1) governs a trial court’s authority to impose

conditions of community control. When sentencing a felony offender, the trial court

may impose a sentence consisting of one or more community-control sanctions,
including residential, nonresidential, and financial sanctions that are authorized by

R.C. 2929.16, 2929.17, and 2929.18. R.C. 2929.15(A)(1). The court may also impose

other conditions of release under community control that the court considers

appropriate, including that the offender refrain from ingesting or injecting a “drug

of abuse” and submit to drug testing. R.C. 2929.15(A)(1); 2929.17(H).

               Because the statute grants a trial court broad discretion to impose

community-control conditions that it considers “appropriate,” we review

community-control conditions imposed by the trial court for an abuse of the trial

court’s discretion. State v. Minarik, 2018-Ohio-3586, 112 N.E.3d 550, ¶ 75 (8th

Dist.), citing State v. Talty, 103 Ohio St.3d 177, 2004-Ohio-4888, 814 N.E.2d 1201,

¶ 10. A court abuses its discretion when its decision is unreasonable, arbitrary, or

unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140

(1983). A decision is unreasonable when “‘no sound reasoning process * * * would

support that decision.’”    AAAA Ents., Inc. v. River Place Community Urban

Redevelopment Corp., 50 Ohio St.3d 157, 161, 553 N.E.2d 597 (1990).

               Community-control conditions must reasonably relate to the goals of

community control:     “‘rehabilitation, administering justice, and ensuring good

behavior.’” State v. Mahon, 8th Dist. Cuyahoga No. 106043, 2018-Ohio-295, ¶ 7,

quoting Talty at ¶ 1[6]. The test for determining whether any condition reasonably

relates to these goals, we must consider whether the condition (1) is reasonably

related to rehabilitating the offender, (2) has some relationship to the crime of which

the offender was convicted, and (3) relates to conduct which is criminal or
reasonably related to future criminality and serves the statutory ends of probation.

State v. Jones, 49 Ohio St.3d 51, 53, 550 N.E.2d 469 (1990). “All three prongs of the

Jones test must be satisfied for the reviewing court to find that the trial court did not

abuse its discretion.” State v. Mahon, 8th Dist. Cuyahoga No. 106043, 2018-Ohio-

295, ¶ 8, citing State v. White, 10th Dist. Franklin No. 14AP-1027, 2015-Ohio-3844,

¶ 10.

               Thomas contends that the drug-testing condition fails to meet the

second and third prongs of the Jones test. He first argues that his robbery and

attempted felonious assault convictions are not drug offenses. This argument,

however, misreads the second prong of the Jones test. The second prong is whether

the condition has some relationship to the crime of which the offender was

convicted, not whether the condition is related to a drug crime.

               Thomas also argues that this court’s rulings in Mahon, and S. Euclid

v. Bickerstaff, 8th Dist. Cuyahoga No. 107526, 2019-Ohio-2223, support his

contention that the trial court abused its discretion when it imposed this condition.

Thomas’s reliance on these cases is misplaced. In Mahon, this court found that the

record contained no mention of drugs whatsoever and no indication that the

defendant in that case had a history of drug abuse that could possibly support the

trial court’s desire to rehabilitate him. Id. at ¶ 11. Similarly, in Bickerstaff, this court

held that drug testing bore “no relation to any of the circumstances surrounding the

case.” Id. at ¶ 25. Here, the presentence investigation report revealed a history of
drug abuse and drug possession, and drugs played a part in the offenses of which

Thomas was convicted.

               Thomas further argues that the trial court permitted him to obtain a

medical marijuana card, and the court exceeded its authority by prohibiting his legal

use. There is no evidence in the record that Thomas possesses a valid, unexpired

prescription for medical marijuana. See State v. Owens, 3d Dist. Defiance No. 4-

20-08, 2021-Ohio-259, ¶ 12 (rejecting appellant’s framing of the issue as “whether

a trial court may restrict an individual from using a valid prescription for medication

marijuana as part of the terms and conditions of community control” when the

record did not demonstrate that appellant even had a valid medical marijuana card).

And even if Thomas does possess a valid medical marijuana card, it does not

necessarily limit the trial court’s authority to restrict Thomas’s marijuana use as a

condition of his community-control sanction. See State v. Hutchings, 8th Dist.

Cuyahoga No. 100735, 2014-Ohio-4675, ¶ 14 (when imposing a community-control

sanction, “a trial court may restrict the use of substances that may otherwise be legal

to use or consume, such as alcohol”). Furthermore, Thomas was formerly convicted

of cocaine possession, and the record does not make clear what drugs Thomas and

his co-defendants offered to sell to the victim. Thomas’s drug testing is not limited

to marijuana, which addresses his argument that the trial court’s oral

pronouncement differed from its journal entry. At the sentencing hearing, the trial

court imposed a condition restricting Thomas’s drug use. This condition is reflected

in the court’s sentencing entry that Thomas submit to drug testing.
              Therefore, Thomas has not shown that he is entitled to smoke

marijuana or that drug testing has no relation to the offense of which he was

convicted, as set forth under the second prong of the Jones test.

              Contrary to Thomas’s contention, we find that the trial court’s

imposition of drug testing meets all three Jones factors. First, the condition is

reasonably related to rehabilitating Thomas.        The trial court reviewed the

presentence investigation report revealing that Thomas had been convicted of

several   drug-related   offenses,   including   cocaine,   marijuana,   and   drug-

paraphernalia possession. See State v. Cauthen, 1st Dist. Hamilton No. C-130475,

2015-Ohio-272, ¶ 13 (finding that drug testing was reasonably related to

rehabilitation because the presentence investigation report revealed a history of

drug use). Second, the condition has some relationship to the crime of which

Thomas was convicted. At the sentencing hearing, the victim stated that Thomas

and his co-defendants pistol-whipped and robbed him after he refused to buy drugs

and a prostitute from them. At the hearing, counsel for Thomas stated that Thomas

did not dispute the underlying facts that were before the court, and when given a

chance to address the court, Thomas did not contest the victim’s relation of events,

which included that Thomas and his co-defendants had tried to sell him drugs.

Third, the condition relates to criminal conduct and is reasonably related to future

criminality. Given Thomas’s history of drug offenses and that drugs were involved

during Thomas’s commission of the offenses in this case, drug testing is a reasonable

component of reaching the goal that Thomas does not reoffend. State v. Robinson,
2d Dist. Greene No. 2003 CA 101, 2004-Ohio-5984, ¶ 12 (finding that drug testing

was reasonably related to future criminality even where it was unrelated to the first

two prongs of the Jones test).

               Because the trial court’s imposition of drug testing as condition of

Thomas’s community-control sanction satisfies the requirements outlined in Jones,

49 Ohio St.3d at 53, 550 N.E.2d 469, we find that the trial court did not abuse its

discretion by imposing this condition.

               Accordingly, Thomas’s sole assignment of error is overruled.

               Judgment is affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.          The defendant’s

conviction having been affirmed, any bail pending is terminated. Case remanded to

the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



MARY J. BOYLE, JUDGE

FRANK DANIEL CELEBREZZE, III, P.J., and
MARY EILEEN KILBANE, J., CONCUR